In the

     United States Court of Appeals
                For the Seventh Circuit
                    ____________________ 
No. 16‐2964 
JUAN CARLOS BARRAGAN‐OJEDA, 
                                                         Petitioner, 

                                v. 

JEFF SESSIONS, Attorney General of 
the United States, 
                                                        Respondent. 
                    ____________________ 
                   Petition for Review of an Order 
                of the Board of Immigration Appeals. 
                          No. A206‐516‐229. 
                    ____________________ 

     ARGUED DECEMBER 1, 2016 — DECIDED APRIL 5, 2017 
                ____________________ 

    Before POSNER, RIPPLE, and ROVNER, Circuit Judges. 
   RIPPLE, Circuit Judge. Juan Carlos Barragan‐Ojeda, a native 
and citizen of Mexico, entered the United States without au‐
thorization in 2013. He was apprehended at the border and 
requested asylum. Appearing pro se before the immigration 
judge (“IJ”), he claimed eligibility for asylum because a Mex‐
ican criminal gang had persecuted him. At the conclusion of 
2                                                      No. 16‐2964 

his testimony, he briefly mentioned that he had been the vic‐
tim of discrimination in employment because he was effemi‐
nate, but, when questioned by the IJ, he denied that he was 
gay.  
     The IJ denied asylum, and Mr. Barragan‐Ojeda appealed 
to  the  Board  of  Immigration  Appeals  (“Board”  or  “BIA”). 
There,  represented  by  counsel,  Mr.  Barragan‐Ojeda  filed  an 
additional  affidavit  asserting  facts  not  before  the  IJ:  he 
claimed that he was gay and that he had been persecuted be‐
cause  of  his  sexual  orientation.  The  Board  adopted  and  af‐
firmed the IJ’s denial of asylum on the ground asserted in the 
original  application.  With  respect  to  the  new  ground,  the 
Board  treated  the  appeal  as  a  motion  to  remand  and  deter‐
mined that the requirements for such a motion were not sat‐
isfied.  Mr.  Barragan‐Ojeda  now  petitions  for  review  in  this 
court. He submits that the IJ denied him due process in the 
conduct of the proceedings and that the Board erred in deny‐
ing him asylum on the basis of his sexual orientation. 
    We  deny  the  petition  for  review.  Mr.  Barragan‐Ojeda’s 
due process challenge is premised on the IJ’s conduct of the 
hearing; this sort of claim must be presented to the Board be‐
fore it can be presented here, and Mr. Barragan‐Ojeda did not 
do so. In any event, nothing in the record suggests that the IJ’s 
conduct  of  his  hearing  evinced  the  kind  of  impatience  and 
bias that might be characterized as a violation of due process 
of law. 
     The Board correctly evaluated the new evidence submit‐
ted by Mr. Barragan‐Ojeda under the standards applicable to 
a  reopening.  It  correctly  denied  relief  because  he  submitted 
no  evidence  to  establish  that  his  new  claim  was  previously 
unavailable.  
No. 16‐2964                                                                  3 

                                                    I 
                                      BACKGROUND 
    Mr. Barragan‐Ojeda was born in Mexico on March 6, 1995 
and entered the United States in July 2013 at age 18. He was 
apprehended  at  the  border  and  requested  asylum.  The  De‐
partment of Homeland Security (“DHS”) then placed him in 
removal  proceedings.  The  IJ  continued  his  case  for  over  a 
year, in part to give him an opportunity to locate an attorney 
if he wished to be represented in proceedings.1 On April 23, 
2015, Mr. Barragan‐Ojeda appeared pro se before the IJ for an 
individual merits hearing on his asylum claim. His current at‐
torney  asserts  in  his  brief  that  Mr.  Barragan‐Ojeda  made  a 
preliminary, off‐the‐record request to the IJ for a closed asy‐
lum hearing, but that the IJ denied the request. Members of 
Mr. Barragan‐Ojeda’s family were present.  
    Before the IJ, Mr. Barragan‐Ojeda testified, with the assis‐
tance of an interpreter, that he had entered the United States 
in 2013 to “save [his] life,” which was threatened by a large 
criminal  gang  in  Mexico  called  the  Caballeros  Templarios.2 
His family resides in the Mexican state of Michoacán, where 
they own land and where his father is a farmer and a propri‐
etor of a liquor store. Members of the gang extorted money 
from his family from 2012 until 2013, when his father refused 
to continue paying them. At that point, his father “tried to get 
us out of the town.”3 Mr. Barragan‐Ojeda came to the United 

                                                 
1 The IJ gave him a list of organizations that could assist him at little or no 

cost. 
2 A.R. at 249. 

3 Id. at 251 (testimony of Mr. Barragan‐Ojeda). 
4                                                       No. 16‐2964 

States, but his parents elected to stay in the same town in Mi‐
choacán. Mr. Barragan‐Ojeda stated that after he left Mexico, 
shots were fired through the windows of his parents’ home. 
He also claimed that his family members were victims of ex‐
tortion. When asked if “all businessmen or all people in the 
area” were similar targets, he replied, “Yes. Yes. They ask for 
every  business  you  have,  for  every  car  you  have,  for  every 
motorcycle.”4 His parents had not relocated, he continued, be‐
cause  they  “have  their  whole  life  there.  They  have  their 
houses. They have their parcels. They have their land.”5 His 
family  also  had  not  sought  government  protection  because 
“the government is also joined in with organized crime.”6  
    Mr.  Barragan‐Ojeda  supported  his  application  with  two 
articles in Spanish discussing the murder of his uncle. When 
asked, he said that he did not know the circumstances of his 
uncle’s death. He also submitted a letter from his father. The 
letter  noted  that  his  uncle  had  been  shot  to  death  in  their 
hometown and that the family was in danger and afraid of the 
police. It also noted, for the first time, that Mr. Barragan‐Ojeda 
had received a phone call in which he had been “threatened 
that he would be killed.”7 According to his father, he would 
be targeted “because he was cooperating with the self‐defense 
groups because he would take … food to those that are in the 
movement.”8  When  asked  by  the  IJ  about  this  statement, 

                                                 
4 Id. 

5 Id. at 252. 

6 Id. 

7 Id. at 255. 

8 Id.  
No. 16‐2964                                                        5 

Mr. Barragan‐Ojeda clarified that, on one occasion, his grand‐
mother had sent plantains to a group of local people opposing 
the  extortion  by  the  gang,  and  Mr.  Barragan‐Ojeda  had 
dropped  off  the  box.  Afterwards,  he  received  a  threatening 
phone  call, likely because gang informants  were part of the 
group. 
    The  IJ  began  an  oral  ruling  in  which  he  denied  Mr. Bar‐
ragan‐Ojeda’s claim on the basis that the harm he faced was 
too  generalized  and  not  tied  to  a  protected  ground;  specifi‐
cally, he had not identified a viable social group. Before fin‐
ishing  his  ruling,  however,  the  IJ  engaged  Mr.  Barragan‐
Ojeda in one final exchange: 
          Q. Sir, is there anything else you want to tell 
       me concerning your fear of going back to Mex‐
       ico? 
           A. It’s just that there are many things. 
          Q. Well, is there any other reason why you 
       fear going back other than what you have told 
       me? 
          A.  What  about  discrimination  for  being  ef‐
       feminate? 
           Q. Well, that doesn’t qualify you for asylum. 
       I  mean  are  you  saying  that  you’ve  been  mis‐
       treated  by  someone  or  people  discriminate 
       against you because of the way you look? 
           A. Yes. 
           Q. But what difficulties have you had? 
6                                                            No. 16‐2964 

               A.  Well,  at  work,  when  I  would  look  for 
            work they would tell me that they needed men 
            and not little girls. 
               Q. I mean do you think, are you a homosex‐
            ual or not? 
                  A. No. 
              Q.  But  you  think  people  perceive  you  that 
            way. 
                  A. Yes. 
               [Q.] Well, you left Mexico shortly after grad‐
            uating  high  school.  The  fact  that  you  believe 
            you  faced  discrimination  would  not  constitute 
            persecution.  So  I  don’t  see  that  you  qualify  to 
            remain in the United States under the law.[9] 
    The IJ then continued an oral decision in which he noted 
that Mr. Barragan‐Ojeda appeared to be attempting to define 
his social group as victims of extortion in Mexico, but that this 
group, defined only by a relationship to the persecutors, was 
not  sufficient  under  Board  precedent.  The  IJ  also  examined 
several  other  potential  social  groups,  including  those  who 
support the self‐defense group, or young men from families 
that had been extorted by criminal gangs, but he determined 
that  these  groups  were  too  generalized  and  that  the  record 
was  insufficient  to  establish  a  connection  between  these 
groups  and  his  mistreatment.  In  the  IJ’s  view,  the  primary 
goal of the violence was extortion, not punishment. 



                                                 
9 Id. at 258. 
No. 16‐2964                                                           7 

   Finally,  the  IJ  turned  to  his  last  exchange  with  Mr. Bar‐
ragan‐Ojeda.  He  concluded  that,  although  homosexuals  are 
considered  a  social  group  for  purposes  of  asylum  claims, 
Mr. Barragan‐Ojeda had denied  being homosexual  and “his 
limited testimony concerning job prospects because of his ap‐
pearance does not lead this Court to conclude that he faces a 
more likely than not chance of persecution on account of be‐
ing an imputed homosexual.”10  
    Before the Board of Immigrations Appeals, Mr. Barragan‐
Ojeda, now with the support of retained counsel, submitted 
an  additional  one‐paragraph  statement,  the  translation  of 
which states, in full: 
           I  was  drinking  with  two  drug‐trafficking 
           friends who were using cocaine after beginning 
           to molest me and they became enraged because 
           I told them to stop and one of them took a gun 
           and the other started physically abusing me and 
           the other deceived me. I thought I was going to 
           die  at  this  moment  and  I  thought  they  would 
           kill me and carry me to the river to shut me up. 
           Out of fear I did not tell my father but instead 
           told a friend of mine what had occurred, that I 
           was  gay,  and  that  I  was  frightened  because  it 
           was  dangerous  here.  If  they  saw  me  the  next 
           day they were going to wake me up to kill me 
           to ensure that nothing was said about what hap‐
           pened  on  June  20th[,]  2013.  I  could  not  live  a 
           normal  life  in  the  village  and  I  went  on  the 
           streets with fear. After the day July 2, 20[1]3, I 
                                                 
10 Id. at 219. 
8                                                             No. 16‐2964 

            received a call to carry food to the community 
            police and they told me that I was a dead man 
            for cooperating with the community police who 
            now had called the rural police and federal po‐
            lice.  They  came  to  us  in  the  night  outside  the 
            house of a friend who wanted to obligate to say 
            where they sold drugs to us. We did not know 
            because we did not use them. Also I am afraid 
            to return to Mexico because this guy apparently 
            is  involved  with  politics  and  he  is  the  ex‐hus‐
            band of my aunt, the sister of my father and is a 
            principal member of the rural police who before 
            were called the community police. Also, I do not 
            want to return to Mexico because of the discrim‐
            ination against people with my sexual appear‐
            ance.[11] 
    Mr. Barragan‐Ojeda also submitted a number of second‐
ary sources, including the State Department Country Report 
for  Mexico,  four  short  news  items  from  the  Mexican  press 
about  incidents  of  violence  against  homosexuals,  and  one 
news item about the arrest of a leader of the Caballeros Tem‐
plarios. Notably, in his brief to the Board, he made only pass‐
ing reference to the original claims made before the IJ. Instead, 
he focused on his new claim of rape in his additional state‐
ment and on the persecution faced by gay men in Mexico.12 
The brief contends, without citation to record evidence in the 

                                                 
11 Id. at 48. 

12 His briefs to the Board and to this court both also state that he was “cas‐

trated” in Mexico, but reference only his testimony regarding discrimina‐
tion. See Pet’r’s Br. 2. The claim appears, therefore, to be metaphorical. 
No. 16‐2964                                                                   9 

form  of  a  statement  from  Mr.  Barragan‐Ojeda  or  otherwise, 
that Mr. Barragan‐Ojeda had not disclosed his sexual orienta‐
tion at the first hearing because he was not ready to admit it 
publicly  given  his  youth  and  inexperience,  his  upbringing 
and  the  rejection  of  homosexuality  in  Mexican  culture,  his 
shame as a rape victim, his nerves, his lack of counsel, and the 
presence of members of his family in the courtroom. The brief 
asserts, again without citation to evidence, that the IJ had de‐
nied a request to close the hearing.  
    The Board denied relief. It first adopted and affirmed the 
decision of the IJ denying the application for asylum on the 
grounds originally presented, namely extortion by the Cabal‐
leros  Templarios.  The  Board  held  that  Mr.  Barragan‐Ojeda 
had not established “that one central reason for the threats of 
harm  by  the  Caballeros  Templarios  was  on  account  of  his 
membership in a particular social group or on account of any 
other  protected  ground.”13  The  Board  further  ruled  that  his 
“vague  testimony  that  he  faced  employment  discrimination 
due to his effeminate demeanor also does not establish the ba‐
sis for an asylum claim.”14  
   The  Board  then  turned  to  the  new  evidence  submitted 
with the appeal, noting that Mr. Barragan‐Ojeda had claimed 
“for the first time on appeal that he is a homosexual and was 
persecuted and fears persecution on account of his status as a 
homosexual.”15  The  Board  noted  that,  under  its  precedents, 
                                                 
13 A.R. at 3. 

14 Id. (citing Kaharudin v. Gonzales, 500 F.3d 619, 623 (7th Cir. 2007), for the 

principle that discrimination falls short of persecution). 
15 Id. at 4. 
10                                                       No. 16‐2964 

an  appeal  “that  presents  a  previously  unraised  basis  for  re‐
lief,”  including  claims  based  on  a  new  protected  ground  or 
“the same protected ground … predicated on a new or sub‐
stantially different factual basis” rather than one “that merely 
clarifies or alters the initial claim,” is treated as a “new appli‐
cation.”16  The  sexual  orientation  and  assault  basis  for  the 
claim was new, the Board concluded, and, therefore, would 
be treated as a motion to remand to the IJ and assessed under 
the  same  standard  as  a  motion  to  reopen.  That  standard, 
found at 8 C.F.R. § 1003.2(c)(1), could be met only if the alien 
presented  evidence  that  “was  not  available  and  could  not 
have  been  discovered  or  presented  at  the  former  hearing.” 
The Board concluded that Mr. Barragan‐Ojeda had not satis‐
fied this requirement. His appellate brief to the Board claimed 
that his declaration regarding his sexual orientation and the 
sexual assault was not presented to the IJ “due to his youth, 
his  lack  of  representation,  and  his  fear  of  admitting  that  he 
identifies as a homosexual.”17 The Board noted, however, that 
Mr. Barragan‐Ojeda was “18 years old when he was placed in 
removal  proceedings,  was  advised  of  the  privilege  of  being 
represented by counsel, and proceedings were continued to 
allow him an opportunity to retain counsel before the merits 
hearing  was  held  more  than  a  year  and  a  half  after  he  first 
appeared  before  the  [IJ].”18  Finally,  the  Board  noted  that 
Mr. Barragan‐Ojeda’s  affidavit  did  not  address  any  of  these 
matters. 


                                                 
16 Id. (internal quotation marks omitted). 

17 Id. (opinion of the Board). 

18 Id. at 4–5. 
No. 16‐2964                                                          11 

                                   II 
                           DISCUSSION 
    In his petition for review to this court, Mr. Barragan‐Ojeda 
repeats the position he took before the Board. He declines to 
challenge the decision of the IJ and the Board with respect to 
the extortion and violence his family faced from the Caballe‐
ros  Templarios.  He  first  asserts  various  due  process  chal‐
lenges to his proceedings before the IJ. He then focuses on the 
sexual‐orientation‐based  claim  that  he  asserted  for  the  first 
time on  appeal to  the  Board.  More specifically, he  contends 
that  the  IJ  violated  his  right  to  due  process  of  law  when  he 
denied  Mr.  Barragan‐Ojeda’s  off‐the‐record  request  for  a 
closed  hearing  and  in  the  IJ’s  conduct  of  the  hearing,  espe‐
cially  in  the  judge’s  questioning  of  Mr.  Barragan‐Ojeda.  He 
next argues that his sexual orientation disclosure is not “new” 
evidence, but simply a clarification of his prior testimony. He 
also maintains that his testimony was credible throughout his 
proceedings. Finally, he contends that, as a homosexual, he is 
within a particular social group and has established his eligi‐
bility for asylum. 
     
                                  A. 
   We first examine Mr. Barragan‐Ojeda’s claim that he was 
denied  due  process  of  law  when  the  IJ  denied  his  request, 
made before the record of proceedings was opened, that the 
12                                                                   No. 16‐2964 

proceedings be closed and the gallery be cleared.19 He also as‐
serts  that  the  IJ  subjected  him  to  inappropriate  questioning 
that amounted to a cross‐examination.20  
    As the Government’s brief correctly notes, Mr. Barragan‐
Ojeda  did  not  raise  these  due  process  challenges  before  the 
Board. “Although due process claims generally do not require 
exhaustion because the BIA does not have authority to review 
constitutional  challenges,  when  those  issues  involve  proce‐
dural errors correctable by the BIA, applicants must raise such 
claims as part of their administrative appeal.” Capric v. Ash‐
croft,  355  F.3d  1075,  1087  (7th  Cir.  2004).  Because  the  Board 
had the authority to correct the kinds of procedural failings 
asserted  in  this  case,21  Mr.  Barragan‐Ojeda  was  required  to 


                                                 
19  See  8  C.F.R.  §  1240.11(c)(3)(i)  (providing  that  the  IJ  “shall  inquire” 

whether the alien requests closure of proceedings and that they are to be 
“open to the public unless the alien expressly requests” otherwise). 
20 See, e.g., Rodriguez Galicia v. Gonzales, 422 F.3d 529, 538–39 (7th Cir. 2005) 

(holding  that  the  IJ  violated  the  alien’s  right  to  due  process  in  part  by 
“questioning [that] clearly assume[d] the role of counsel for the Govern‐
ment”). 
21 As we have explained: 

           Before we can reach most issues, however, the alien is re‐
           quired to raise them before the BIA. The only exception is 
           where the BIA itself would be powerless to address the prob‐
           lem, as might be the case with some fundamental consti‐
           tutional claims. As we have noted before, however, many 
           due process arguments are based on procedural failings 
           that the BIA is capable of addressing. In those instances, 
           the alien must exhaust his or her remedies at the BIA be‐
           fore bringing the claim before this court.  
No. 16‐2964                                                                   13 

raise  them  in  the  course  of  his  administrative  appeal.  We 
therefore do not consider the substance of these claims. 
    For the sake of completeness, however, we note that, even 
if Mr. Barragan‐Ojeda had preserved these claims by present‐
ing  them  to  the  Board,  they  would  not  warrant  relief.  First, 
Mr. Barragan‐Ojeda has based his claim about the alleged de‐
nial  of  closure  of  proceedings  solely  on  unsupported  asser‐
tions in his brief, without citation to any evidence such as a 
supplemental declaration filed with the Board. Therefore, nei‐
ther the Board nor this court has any basis for establishing that 
these off‐the‐record conversations had occurred.  
   As to the contention that the IJ took on the role of the Gov‐
ernment attorney, Mr. Barragan‐Ojeda cites no specific exam‐
ples  of  inappropriate  comments,  interruptions,  or  anything 


                                                 
Feto v. Gonzales, 433 F.3d 907, 912 (7th Cir. 2006) (emphasis added) (cita‐
tions omitted). The Board would not have been powerless to address the 
issues raised here.  On  the desire  to  testify in  a  closed  hearing,  we have 
held  that  where  “the  Board  could  have  addressed”  the  claim  by  “re‐
mand[ing] the case to the IJ for another hearing,” the failure to exhaust a 
due process claim is not excused. Lin v. Holder, 630 F.3d 536, 542 n.2 (7th 
Cir. 2010). We also have acknowledged that claims of bias on the part of 
the IJ, such as would be evident from inappropriate questioning, are re‐
solvable by the Board in the first instance. Ghaffar v. Mukasey, 551 F.3d 651, 
656 (7th Cir. 2008) (“There are literally dozens of Board decisions resolving 
claims of bias. When bias has been established, the Board has the authority 
to remand a case for a new hearing before a different IJ, and our research 
reveals that the BIA has done so on multiple occasions ….”). These types 
of objections relating to the conduct of the hearing are distinguished from 
those the Board cannot resolve, such as constitutional challenges to statu‐
tory or regulatory provisions. See, e.g., Hadayat v. Gonzales, 458 F.3d 659, 
665 (7th Cir. 2006). 
14                                                                   No. 16‐2964 

else similar to IJ conduct we previously have found problem‐
atic. The statute specifically allows the IJ to “receive evidence, 
and  interrogate,  examine,  and  cross‐examine  the  alien  and  any 
witnesses.” 8 U.S.C. § 1229a(b)(1) (emphasis added). We have 
found no due process violation when an IJ, using these statu‐
tory authorities, merely has taken an active and impartial role 
in the proceedings. When the IJ does not demonstrate “impa‐
tience, hostility, or a predisposition against” an alien’s claim, 
and where the questions assisted in the development of the 
record on relevant points, the mere fact that the IJ elicited tes‐
timony is not inappropriate and certainly does not raise due 
process  concerns.  Hasanaj  v.  Ashcroft,  385  F.3d  780,  784  (7th 
Cir. 2004).22 “An IJ, unlike an Article III judge, is not merely 
the fact finder and adjudicator but also has an obligation to 
establish  the  record.”  Id.  at  783  (internal  quotation  marks 
omitted) (quoting Yang v. McElroy, 277 F.3d 158, 162 (2d Cir. 
2002)). Particularly with a pro se respondent such as Mr. Bar‐
ragan‐Ojeda, fair questioning by the IJ often is required to ob‐
tain information from the alien necessary for a reasoned deci‐
sion on the claim. The authority can be misused, and we have 
not  hesitated to grant an alien’s petition where the IJ’s con‐
duct has been hostile or abusive, or has prevented rather than 
facilitated the creation of an evidentiary record in support of 
an alien’s claim. See, e.g., Rodriguez Galicia v. Gonzales, 422 F.3d 
529,  539  (7th  Cir.  2005)  (noting  frequent  interruptions  and 
                                                 
22  In  Hasanaj  v.  Ashcroft,  385  F.3d  780,  784  (7th  Cir.  2004),  we  reviewed 

multiple instances of the IJ questioning the petitioner and noted: “These 
questions were to develop the record with whatever the Petitioner had to 
offer for his case. The questions reflect what the IJ still needed to know in 
order to make a fully informed decision. There are no questions, or group 
of questions that indicate that this IJ was anything but thorough and fair 
in his obligation to this Petitioner.” 
No. 16‐2964                                                          15 

hostility toward the alien by the IJ); Podio v. I.N.S., 153 F.3d 
506, 510 (7th Cir. 1998) (finding a due process violation based 
on  the  IJ’s  impatience,  frequent  interruptions,  and  arbitrary 
refusal  to  hear  testimony  that  would  have  corroborated  the 
alien’s case). Mr. Barragan‐Ojeda’s general complaints about 
the  IJ’s  conduct  simply  do  not  rise  to  this  level.  Indeed,  we 
have examined the transcript of the proceedings before the IJ. 
That record reveals no basis for Mr. Barragan‐Ojeda’s conten‐
tion. The IJ carefully and thoroughly asked him about his claim 
and  explored  alternate  characterizations  of  the  claim  that 
might allow relief. There is no basis for an allegation of unfair‐
ness.  
         
                                  B. 
    We now consider Mr. Barragan‐Ojeda’s contention that he 
is eligible for asylum on the basis of his sexual orientation and 
as a victim of sexual assault. These grounds were raised for 
the first time before the Board and supported there by a short 
supplemental declaration. The Board treated this matter as a 
motion  to  remand  or  reopen  for  consideration  of  new  evi‐
dence.  It  relied  on  its  own  decision  in  Matter  of  M‐A‐F‐,  26 
I. & N. Dec. 651 (BIA 2015), which held that an asylum claim 
“that presents a previously unraised basis for relief,” includ‐
ing  one  “based  on  the  same  protected  ground”  but  “predi‐
cated  on  a new  or  substantially  different  factual  basis,”  is  a 
“new  application.”  Id.  at  655.  The  Board  rejected  Mr.  Bar‐
ragan‐Ojeda’s  argument  that  he  simply  was  clarifying  or 
16                                                              No. 16‐2964 

slightly  altering  his  claim.  Rather,  it  held  that  he  had  pre‐
sented a new claim that had to be treated as a motion to reo‐
pen.23  
    The  Board  was  on  solid  ground  in  concluding  that  the 
mere  prior  mention  of  effeminacy  and  employment‐related 
discrimination  was  insufficient  to  raise  within  his  original 
claim an entirely new narrative of sexual orientation, sexual 
assault,  and  discrimination  against  gay  men  in  Mexico.  In‐
deed, even if we were to consider the sexual orientation basis 
to  have  been  raised  effectively  in  the  earlier  proceeding  be‐
cause  of  his  testimony  about  effeminacy,  his  appellate  sub‐
missions introduce facts “substantially different from those in 
the  earlier  application.”  Id.  at  655.  Mr.  Barragan‐Ojeda’s  re‐
quest for asylum is not simply presented in more detail, it is 
wholly transformed by the new assertions he made before the 
Board.  
      Furthermore, even if his claim before the  Board  could be 
characterized as a continuation of the original application, the 
Board  had  no  authority  to  evaluate  on  its  own  that  factual 
submission.  The  Board  cannot  make  factual  findings  in  the 
course of an appeal; the regulations instruct a party seeking 
to introduce new facts into the evidentiary record to submit a 
motion  to  remand.24  We  have  acknowledged  that  such  mo‐
tions, which are “really in the nature of a motion to reopen,” 
                                                 
23 A.R. at 4 (citing Matter of Ige, 20 I. & N. Dec. 880, 884 (BIA 1994)). 

24 8 C.F.R. § 1003.1(d)(3)(iv) provides:  

             Except for taking administrative notice of commonly 
        known facts such as current events or the contents of of‐
        ficial documents, the Board will not engage in factfinding 
        in the course of deciding appeals. A party asserting that 
No. 16‐2964                                                                 17 

should be evaluated under the substantive standards for reo‐
pening  set  forth  in  8  C.F.R.  §  1003.2(c)(1).  Darinchuluun  v. 
Lynch, 804  F.3d 1208, 1217 (7th Cir.  2015)  (quoting  Matter  of 
Coelho, 20 I. & N. Dec. 464, 471 (BIA 1992)). The applicable reg‐
ulations provide, moreover, that a motion “shall state the new 
facts that will be proven at a hearing to be held if the motion 
is granted and shall be supported by affidavits or other evi‐
dentiary material.” 8 C.F.R. § 1003.2(c)(1).  
    In any event, such a motion should be granted only when 
the  “evidence  sought  to  be  offered  is  material  and  was  not 
available and could not have been discovered or presented at the for‐
mer hearing.” Id. (emphasis added). Finally, in the case of dis‐
cretionary relief such as asylum, a motion to reopen should 
not  be  granted  if  the  ability  to  seek  “relief  was  fully  ex‐
plained” in the course of earlier proceedings “and an oppor‐
tunity to apply therefore was afforded at the former hearing, 
unless the relief is sought on the basis of circumstances that 
have arisen subsequent to the hearing.” Id.  
   The  Board  appropriately  concluded  that  Mr.  Barragan‐
Ojeda’s additional submissions on appeal did not meet the re‐
quirements for a motion to remand. Specifically, it correctly 
ruled  that  his  motion  was  not  “accompanied  by  evidence 
which was not available and could not have been discovered 



                                                 
           the Board cannot properly resolve an appeal without fur‐
           ther factfinding must file a motion for remand. If further 
           factfinding is needed in a particular case, the Board may 
           remand  the  proceeding  to  the  immigration  judge  or,  as 
           appropriate, to the Service. 
18                                                                 No. 16‐2964 

or  presented  at  the  former  hearing.”25  Counsel’s  brief  sug‐
gested that “his youth, his lack of representation, and his fear 
of  admitting  that  he  identifies  as  a  homosexual”  prevented 
him from presenting the full facts before the IJ.26 As the Board 
noted,  however,  Mr. Barragan‐Ojeda’s  own  supplemental 
“affidavit d[id] not address his reasons for making this claim 
for the first time on appeal.”27 Under these circumstances, the 
attorney’s  assertions  about  Mr.  Barragan‐Ojeda’s  state  of 
mind before the IJ simply do not suffice to establish that reo‐
pening was warranted. See INS v. Phinpathya, 464 U.S. 183, 188 
n.6 (1984) (noting that, in request to reopen, “[c]ounsel’s un‐
supported  assertions  in  respondent’s  brief  do  not  establish 
that respondent could satisfy” the requirements for relief).28 
In short, even if the claim of persecution on the ground of ho‐
mosexuality had been properly before the Board, it could not 
have considered that matter; nor could it have remanded the 
matter for further proceedings before the IJ. 
 
 


                                                 
25 A.R. at 4; see also 8 C.F.R. § 1003.2(c)(1). 

26 Id. (opinion of the Board). 

27 Id. at 4 n.1. 

28  We  need  not  consider,  therefore,  whether  any  of  the  reasons  counsel 

proffers could justify, on the appropriate record, a failure to mention sex‐
ual  orientation  earlier  in  the  removal  proceedings.  Cf.  Moab  v.  Gonzales, 
500 F.3d 656, 661 (7th Cir. 2007) (concluding that, in a credible fear inter‐
view, it was “reasonable that [the petitioner] would not have wanted to 
mention  his  sexual  orientation  for  fear  that  revealing  this  information 
could cause further persecution as it had in his home country”).  
No. 16‐2964                                                      19 

                           Conclusion 
    Mr. Barragan‐Ojeda has not demonstrated that he was de‐
nied  due  process  of  law  by  the  IJ’s  considering  his  asylum 
claim. The Board was on solid ground in evaluating Mr. Bar‐
ragan‐Ojeda’s claim as a motion to remand. His submissions 
on appeal amounted to a wholesale replacement of his origi‐
nal requests for relief before the IJ, supported by entirely new 
facts.  On  the  merits  of  a  request  for  remand,  Mr.  Barragan‐
Ojeda created no evidentiary record of his reasons for failing 
to disclose his sexual orientation claim before the IJ. Without 
any such evidence, the Board had no basis to conclude that 
the evidence he sought to introduce on appeal was previously 
unavailable. The Board therefore did not err in denying a re‐
mand to present his new evidence. 
                                             PETITION DENIED